U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q/A (Amendment No. 1) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-53254 JINZANGHUANG TIBET PHARMACEUTICALS, INC. (Name of Registrant in its Charter) Delaware 26-2443288 (State or Other Jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization) Harborside Financial Center, 2500 Plaza V, Jersey City, NJ 07311 (Address of Principal Executive Offices) Issuer's Telephone Number: 201-882-3332 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subjected to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes No X APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: February 14,2011 Common Voting Stock: 40,665,063 AMENDMENT NO. 1 The amendment is being filed in order to: · restate the balance sheet as described in Note 8 to the Financial Statements;” · modify Item 2, “Management’s Discussion,” to add disclosure regarding the variable interest entity relationship with the Company’s operating entity; · modify Note 2 to the Financial Statements to add disclosure regarding the variable interest entity relationship; · Add Note 4 to the Financial Statements; and · revise management’s evaluation of disclosure controls and procedures in Item 9A, “Controls and Procedures.” No other material changes have been made to the disclosure, nor has the disclosure been updated.For current information regarding the Company, reference should be made to the more recent filings by the Company on EDGAR. JINZANGHUANG TIBET PHARMACEUTICALS, INC. TABLE OF CONTENTS Page(s) Consolidated Balance Sheets as of December 31, 2010 (Unaudited) and June 30, 2010 2 Consolidated Statements of Operations and Comprehensive Income (Loss) for the Three and Six Months Ended December 31, 2010 and 2009 (Unaudited) 3 Consolidated Statements of Cash Flows for the Six Months Ended December 31, 2010 and 2009 (Unaudited) 4 Notes to Financial Statements (Unaudited) 5-7 JINZANGHUANG TIBET PHARMACEUTICALS, INC. CONSOLIDATED BALANCE SHEETS ASSETS December 31, June 30, (Unaudited) CURRENT ASSETS: Cash $ $ Accounts receivable - Inventory Advance to supplier - related party Contract deposit - current Prepaid expenses and other sundry current assets Deferred tax assets TOTAL CURRENT ASSETS LONG-TERM ASSETS: Property and equipment, net of accumulated depreciation and amortization Long-term contract TOTAL LONG-TERM ASSETS TOTALASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accrued expenses and other sundry current liabilities $ $ TOTAL CURRENT LIABILITIES AND TOTAL LIABILITIES STOCKHOLDERS' EQUITY: Common stock, $0.001 par value, 300,000,000 shares authorized, 40,665,063 shares issued and outstanding at December 31, 2010 and June 30, 2010 Additional paid-in capital Retained earnings (Accumulated deficit) ) Accumulated other comprehensive income TOTAL STOCKHOLDERS' EQUITY OF JINZANGHUANG TIBET PHARMACEUTICALS, INC. NONCONTROLLING INTEREST IN SUBSIDIARY TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to financial statements 2 JINZANGHUANG TIBET PHARMACEUTICALS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Unaudited) THREE MONTHS ENDED DECEMBER 31, SIX MONTHS ENDED DECEMBER 31, REVENUE -Pharmaceutical products $
